 1 MESCH, CLARK, & ROTHSCHILD, P.C.
   259 North Meyer Avenue
 2 Tucson, AZ 85701
 3 Phone: (520) 624-8886
   Fax: (520) 798-1037
 4 By:    Douglas H. Clark, Jr. SBN #01942
             dclark@mcrazlaw.com
 5           Thom K. Cope, SBN #25178
             tcope@mcrazlaw.com
 6           37003-1/gmg

 7 Attorneys for Plaintiff
 8                            UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF ARIZONA

10
       Ruben F. Fuentes, a married man,
11                                                           CASE NO. ______________
                                   Plaintiff,
12
       vs.                                                        COMPLAINT
13
       County of Santa Cruz, and David Hathaway, in           (Jury Trial Requested)
14     his official capacity as Sheriff of Santa Cruz
       County and in his individual capacity,             (42 U.S.C. §1983 Procedural Due
15                                                            Process Claim; Intentional
                                   Defendants.          Interference With a Contract Business
16
                                                        Relationship or Business Expectancy;
17                                                        Breach of Contract; Breach of the
                                                           Covenant of Good Faith and Fair
18                                                                    Dealing)

19
20
21           For his complaint against Defendants COUNTY OF SANTA CRUZ, and DAVID
22 HATHAWAY, in his official capacity as Sheriff of Santa Cruz County and in his individual
23 capacity (collectively “the Defendants” or “the Individual Defendants”), Plaintiff RUBEN F.
24 FUENTES (“Plaintiff,” or “Fuentes”) alleges as follows.
25
26
 1
 2                          PARTIES, JURISDICTION AND VENUE
 3         1.     Ruben Fuentes is a resident of Santa Cruz County, Arizona and is a former
 4 contracted, protected and classified employee of Santa Cruz County.
 5         2.     All acts and/or omissions of Defendants alleged in this complaint occurred in
 6 the County of Santa Cruz, Arizona.
 7         3.     This Court has subject matter jurisdiction over the claims set forth in this
 8 Complaint and venue is proper.
 9         4.     At all material times, Defendant Hathaway was serving as the duly elected
10 Sheriff of the County of Santa Cruz and was a resident thereof and acted in his official and
11 individual capacities.
12         5.     A Notice of Claim was timely filed and is attached to this Complaint as Exhibit
13 A and incorporated herein by reference.
14                                GENERAL ALLEGATIONS
15         6.     Plaintiff began his employment with the County on August 8, 1990. In 2007
16 he was promoted to Captain from the position of lieutenant, which position he held at the
17 time his employment thereof was terminated officially January 8, 2021..
18         7.     When Plaintiff was promoted to Captain, he remained a “classified” employee
19 pursuant to County policies 1.03, 1.04A, 104B, and 105, et seq..
20         8.     As a “classified” employee, Plaintiff had a property interest in his continued
21 employment, which gives him a right to notice of termination, a due process hearing prior to
22 termination, and a meaningful opportunity to be heard before termination of employment.
23         9.     The Defendants did not allow Plaintiff his Constitutional due process rights and
24 terminated his employment illegally without any cause on January 8, 2021, under the pretext
25 that he was an “employee at will” and not subject to the Classified rules. After said
26 termination, Defendant Hathaway wrote the Plaintiff a “glowing” letter of recommendation,
27 clearly showing the County has no cause to terminate his employment. (see Exhibit B)

                                                  2
 1         10.    The Individual Defendant as a reasonable public officials should have
 2 reasonably known that he did not have the power pursuant to the County policies to terminate
 3 Plaintiff and thus acted outside the scope of his official duties and he, therefore deprived
 4 Plaintiff of his constitutional rights to due process without good cause, because Plaintiff was
 5 a classified employee.
 6         11.    The Individual Defendant knew or should have known of Plaintiff’s clearly
 7 established constitutional rights to due process procedure prior to the termination of
 8 Plaintiff’s employment and they could not terminate him without good cause.
 9         12.    The County by and through it’s County officials, failed to provide adequate
10 training and instruction to Defendant Hathaway on the classified employee system, policies
11 and procedures with regard to Plaintiff’s position as a Captain in the Sheriff’s Department
12 and with regard to the termination of employment of a classified employee without giving
13 him due process and showing good cause for said termination.
14         13.    The County, by and through its Board of Supervisors and elected official
15 officially adopted a decision or custom that violated Plaintiff’s clearly established
16 constitutional due process rights.
17         14.    Classified Rules 1.03, 1.04A. 1.04B and 1.05 et. seq. of the County policies and
18 procedures as stated in the personnel manual clearly provides a termination procedure that
19 was not followed by the Defendant in his individual and official capacities in terminating
20 Plaintiff’s employment with the County. Further, the termination was contrary to the rules
21 prohibiting termination without just cause.
22         15.    Under Arizona law, every employment arrangement is contractual in nature.
23 Further, the County Personnel Rules create a contract between Plaintiff and the County.
24 Therefore the Plaintiff had more than a mere expectancy of continued employment. The
25 policies and procedures created a property interest in his employment.
26
27

                                                  3
 1         16.    By his actions Defendant in his official and individual capacities, acting outside
 2 the scope of his employment, breached the employment contract between the County of Santa
 3 Cruz and the Plaintiff.
 4                                            COUNT I
 5                                    Violation of Due Process

 6         17.    Plaintiff incorporates each of the preceding paragraphs as if fully stated herein.
 7         18.    Plaintiff’s employment was terminated by the Defendants, in his official and
 8 individual capacities, acting under the pretext of claiming he was an at will employee. Said
 9 termination was not rescinded by the County Board of Supervisors, thus ratifying and
10 approving said conduct.
11         19.    Plaintiff was terminated illegally during an officially called meeting of
12 employees by Defendant Hathaway. He was then acting outside of the scope of his
13 employment as the newly elected Sheriff, as he had not been sworn in at the time he
14 terminated the plaintiff. Yet he represented to the assembled employees and to the Plaintiff
15 that his decision represented official policy and that he had final policymaking authority in
16 the particular issues involved.
17         20.    Plaintiff was denied an opportunity to be heard at any time and was not afforded
18 a pre-termination meeting or hearing and was terminated without good cause.
19         21.    Defendant in his individual and official capacities acted under color of state law
20 and deprived Plaintiff of a right secured by the Constitution of the United States.
21         22.    Plaintiff is entitled to damages to be determined at trial and his reasonable
22 attorney fees pursuant to 42 U.S.C. § 1988.
23
24                                         COUNT II
                             Intentional Interference with Contract,
25                       Business Relationship and Business Expectancy
26         23.    Plaintiff incorporates each of the preceding paragraphs as if fully stated herein.
27         24.    With knowledge of Plaintiff’s employment contract, business expectancy and

                                                   4
 1 business relationship, Defendant, in his individual capacity, intentionally, willfully, and
 2 maliciously interfered with Plaintiff’s employment relationship with the County of Santa
 3 Cruz by wrongfully terminating him without due process or good cause in direct violation of
 4 the County’s policies and Personnel Rules.
 5         25.    As a direct and proximate cause of Defendant’s wrongful interference with
 6 Plaintiff’s employment relationship and business expectancy, Plaintiff suffered injuries,
 7 including loss of employment, benefits, salary, and injury to his reputation and character.
 8                                           COUNT III
 9                                      Breach of Contract

10         26.    Plaintiff incorporates each of the preceding paragraphs as if fully stated herein.
11         27.    In terminating Plaintiff’s employment without the benefit of a meaningful pre-
12 termination hearing as required and without just cause, Defendant, individually, breached the
13 contract between the County and Plaintiff.
14         28.    As a direct and proximate result of Defendants’ actions, Plaintiff suffered
15 economic loss and emotional distress damages and is also entitled to attorney fees and costs
16 pursuant to A.R.S. § 12-341.01 et seq.
17
18                                           COUNT IV
19                     Breach of Covenant of Good Faith and Fair Dealing
20         29.    Plaintiff incorporates each of the preceding paragraphs as if fully stated herein.
21         30.    In every contractual agreement, Arizona law recognizes a covenant of good
22 faith and fair dealing between the contracting parties.
23         31.    By their actions, the County and the Defendant breached said covenant.
24         32.    Said breach caused Plaintiff’s emotional and economic damages and Plaintiff
25 was harmed as a result thereof.
26         33.    Additionally, Plaintiff is entitled to attorney fees and costs pursuant to A.R.S.
27 § 12-341.01 et seq.

                                                   5
 1         WHEREFORE, Plaintiff requests judgment in his favor and against Defendants
 2 pursuant to jury trial as follows:
 3         1.       Compensatory damages for lost pay, front pay, loss of reputation, emotional
 4 and mental harm as determined to be just and reasonable at jury trial;
 5         2.       Punitive damages as appropriate and reasonable under the law as determined at
 6 jury trial.
 7         3.       Costs and reasonable attorney fees incurred herein to be determined at trial; and
 8         4.       For such other and further relief as the Court deems just and proper.
 9         DATED: May 24, 2021                  MESCH, CLARK & ROTHSCHILD, P.C.
10
11                                              By:       /s/ Thom K. Cope
                                                          Douglas H. Clark, Jr.
12                                                        Thom K. Cope
13
     28C3483.DOCX
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                      6
